
	

113 HRES 34 IH: Calling on the United States and Russia to continue cooperation in securing safe and loving homes for unparented children.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 34
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Fitzpatrick) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the United States and Russia to
		  continue cooperation in securing safe and loving homes for unparented
		  children.
	
	
		Whereas in both the United States and Russia, the number
			 of children in need of loving parents far outnumbers the families actively
			 seeking to adopt;
		Whereas since 1991 more than 60,000 Russian children have
			 found safe, permanent, and loving homes with United States families;
		Whereas in 19 cases, adopted Russian children have died
			 from abuse or neglect in the care of their adoptive United States parents, and
			 others have suffered abuse;
		Whereas Russian President Vladimir Putin said on December
			 20, 2012, regarding United States citizens who have adopted Russian children,
			 “We know that tragedies happen but the vast majority of people who adopt
			 Russian children take good care of them and are good, decent people”;
		Whereas countries making children available for
			 international adoption have the right and responsibility to set procedural
			 safeguards and criteria to ensure the children’s well-being;
		Whereas in response to cases of abuse and neglect, the
			 Government of Russia negotiated the July 13, 2011, bilateral adoption agreement
			 to strengthen procedural safeguards in the adoption process between the United
			 States and Russia and to ensure the well-being of children adopted by United
			 States families;
		Whereas the bilateral adoption agreement signed on July
			 13, 2011, by United States Secretary of State Hillary Rodham Clinton and
			 Russian Foreign Minister Sergey Lavrov entered into force between the United
			 States and Russia on November 1, 2012;
		Whereas the Russian Government has expressed concern that
			 the Russian Government’s efforts to check on the welfare of adopted Russian
			 children and to monitor legal proceedings involving abuse against Russian
			 children have not been accommodated consistently;
		Whereas, on December 28, 2012, Russian Federation
			 President Vladimir Putin signed into law legislation entitled “On Measures
			 Concerning the Implementation of Government Policy on Orphaned Children and
			 those without Parental Care”, which includes a ban on adoptions of Russian
			 children by United States citizens, and may negatively affect adoptions that
			 are already in process or completed;
		Whereas 52, and possibly more, intercountry adoptions of
			 Russian children by United States families are in the final legal stages of
			 adoption in Russia, and hundreds of additional United States families had
			 adoptions pending in Russia as of January 1, 2013;
		Whereas adoption, both domestic and international, is an
			 important child protection tool and an integral part of child welfare best
			 practices around the world, along with prevention of abandonment and family
			 reunification; and
		Whereas the United Nations, the Hague Conference on
			 Private International Law, and other international organizations have
			 recognized a child's right to a family as a basic human right worthy of
			 protection: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)appeals to the
			 Russian Government to allow the adoptions initiated before January 1, 2013, to
			 proceed to conclusion;
			(2)invites the
			 Government of Russia to continue participation in the bilateral adoption
			 agreement that went into force November 1, 2012;
			(3)expresses deep sadness over the untimely
			 and tragic deaths in the United States of 19 adopted Russian children and over
			 the other cases of abuse;
			(4)celebrates the
			 tens of thousands of loving, safe United States families who have opened their
			 homes and hearts to Russian children;
			(5)affirms the extensive work of the Russian
			 Foreign Ministry and the United States Department of State to create safeguards
			 against future abuse through the bilateral adoption agreement that went into
			 force November 1, 2012; and
			(6)urges Federal,
			 State, and local governments and adoptive families to accommodate official
			 inquiries into the well-being of adopted Russian children and to comply with
			 all adoption requirements delineated by the bilateral agreement, including the
			 monitoring of the child’s living conditions and upbringing, the submission of
			 corresponding reports, and registration of the child with the Russian
			 consulate.
			
